986 F.2d 1417
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Benjamin B. WILSON, III, Plaintiff-Appellant,v.SANDOZ PHARMACEUTICALS, Division of Sandoz, Incorporated,Defendant-Appellee.Benjamin B. WILSON, III, Plaintiff-Appellant,v.BRISTOL-MYERS-SQUIBB COMPANY, Defendant-Appellee.Benjamin B. WILSON, III, Plaintiff-Appellant,v.SMITHKLINE & FRENCH LABORATORY, subsidiary of SmithKlineBeecham Pharmaceuticals, Defendant-Appellee.
Nos. 92-2037, 92-2038, 92-2039.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 16, 1993

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (MISC-92-23-R, MISC-92-24-R, MISC 92-22-R)
Benjamin B. Wilson, III, Appellant Pro Se.
James LeRoy Banks, Jr., Christian, Barton, Epps, Brent & Chappell, Richmond, Virginia, for Appellee Bristol-Myers-Squibb.
E.D.Va.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Benjamin B. Wilson III appeals from the district court's order dismissing without prejudice his three civil suits for failure to pay the filing fee.  Our review of the record and the district court's opinion discloses that the district court did not abuse its discretion in denying Wilson in forma pauperis status.*  Wilson was warned by the district court that failure to pay the filing fee would result in dismissal without prejudice; therefore the district court did not abuse its discretion in dismissing Wilson's suits for failure to comply with the court's order to pay the filing fee.


2
We grant in forma pauperis status for purposes of this appeal and affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Wilson has submitted additional financial information to this Court that we considered in determining he was entitled to in forma pauperis status on appeal.  Although this information was not before the district court and therefore could not be considered for purposes of determining if the district court had abused its discretion by denying in forma pauperis status, Wilson may, if he wants to refile his complaints, submit this information to the district court in support of new in forma pauperis applications